Citation Nr: 0111969	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for 
alcohol/polysubstance abuse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1978 
to January 1979 and from August 1979 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for schizophrenia, bipolar 
disorder, alcohol/substance abuse and denied his petition to 
reopen his claim of entitlement to service connection for 
PTSD.  The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in January 2001, 
before the undersigned Board member, who was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

The veteran's claims of entitlement to service connection for 
bipolar disorder, schizophrenia, and his petition to reopen 
his claim of entitlement to service connection for PTSD, will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for alcohol/substance abuse in January 1997. 

2.  Section 8052(a)(2) of the Omnibus Budget Reconciliation 
Act of 1990 ("OBRA"), Pub. L. No. 101-508, 104 Stat. 1388, 
1388-91, barred compensation benefits for alcohol abuse on a 
primary basis for claims filed after October 31, 1990.


CONCLUSION OF LAW

The claim of entitlement to service connection for alcohol 
abuse/substance abuse has no legal merit.  38 U.S.C.A. § 1110 
(West 1991); Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 
2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In testimony before a member of the Board in January 2001 the 
veteran asserted that he has not abused alcohol or other 
drugs in several years, but that he drank and did some drugs 
while serving on USS Midway in the United States Navy.  A 
claim of entitlement to service connection for 
alcohol/substance abuse was denied by the RO in a June 1997 
decision, and the veteran perfected an appeal from the 
denial.

Review of the law in effect at the time the veteran filed his 
claim through the present, reveals that, "no compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs."  
38 U.S.C.A. § 1110 (West 1991).  This provision has been 
further interpreted by the United States Court of Appeals for 
the Federal Circuit to prohibit compensation benefits for 
"clearly preclude a veteran from receiving compensation for 
a primary alcohol abuse disability."  Allen v. Principi, No. 
99-7199 (Fed. Cir. Feb. 2, 2001).  

Given the statutory language and its interpretation, the 
Board finds that the veteran's claim of entitlement to 
service connection for alcohol/substance abuse is barred as a 
matter of law.  

With regard to the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), to the veteran's claim, the Board notes that 
the VA is not required to provide assistance to a claimant 
under the statute, "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  In the 
present case, because the veteran's claim has no legal merit, 
and is barred as a matter of law, the Board concludes that 
assistance in developing his claim would not substantiate it, 
and consequently, no development is required under the VCAA.


ORDER

Entitlement to service connection for alcohol/substance abuse 
is denied.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

At his January 2001 hearing before a member of the Board and 
in statements of record, the veteran has identified records 
from several facilities which have not been obtained.  
Additionally, the record shows that the veteran has been 
alternately diagnosed with bipolar disorder, schizophrenia, 
and PTSD, and that none of the medical records containing 
these diagnoses has mentioned whether or not his diagnosis 
relates to his period of service.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in East Orange, 
New Jersey, from January 1981.

2.   The RO should also request that the 
veteran furnish the names and addresses 
of all health care providers who treated 
him for his psychiatric disorder.  
Following receipt of such information, 
and duly executed authorization for the 
release of private medical records, the 
RO should request that all identified 
health care providers, whose treatment 
records are not already of record, 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran.  The RO 
should specifically request that the 
veteran provide information pertaining to 
the Newark Regional Hospital in Newark, 
New Jersey, Lyons Hospital in New Jersey, 
and Specta Care, in Dothan, Alabama.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Upon receipt of any and all such 
records, the RO should schedule the 
veteran for a VA psychiatric examination, 
to ascertain the proper diagnosis of his 
acquired psychiatric disorder, to include 
consideration of PTSD.  The veteran's 
claims folder is to be made available to 
the examiners for review prior to the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
should be specifically requested to 
provide opinions as to the approximate 
date of onset of any acquired psychiatric 
disorder and as to whether any current 
psychiatric disability is etiologically 
related to the veteran's active service.  
If the examiner determines that the 
veteran is suffering from PTSD, he or she 
should specifically identify the stressor 
upon which this diagnosis is based, and 
the symptoms which led to this 
conclusion.  If the examiner does not 
diagnose the veteran with schizophrenia, 
bipolar disorder or PTSD, he or she 
should discuss why these diagnoses are 
not applicable.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
   
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



